TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00808-CV



                                 Rosendo Morales, Appellant

                                               v.

 Texas Mutual Insurance Company, Texas Department of Insurance-Division of Workers’
   Compensation, and Commissioner Ryan Brannan, in his Official Capacity, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 269,135-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Rosendo Morales has filed an unopposed motion to dismiss Texas Mutual

Insurance Company from the appeal. We hereby grant the motion and dismiss Texas Mutual

Insurance Company as an appellee. The appeal shall continue as to the remaining appellees. We

have amended the style of the case to reflect the partial dismissal: Rosendo Morales, Appellant

v. Texas Department of Insurance-Division of Workers’ Compensation and Commissioner

Ryan Brannan, in his Official Capacity, Appellees.1




       1
          Rod Bordelon was the Commissioner of Workers’ Compensation at the Texas Department
of Insurance when Morales filed suit. Bordelon’s successor, Ryan Brannan, has been automatically
substituted as a party defendant. See Tex. R. Civ. P. 7.2(a).
              It is ordered March 4, 2015.



Before Justices Puryear, Pemberton, and Bourland




                                             2